



COURT OF APPEAL FOR ONTARIO

CITATION: Demarco v. Valdman, 2018 ONCA 682

DATE: 20180815

DOCKET: M49132 (M49000)

Sharpe, Juriansz and Roberts JJ.A.

BETWEEN

Mark Demarco and Mark Demarco the Executor of the
    Estate of Walter Osborn

Appellant (Moving Party)

and

Silvia Valdman aka Valdman Law Professional
    Corporation

Respondent (Responding Party)

Mark Demarco, acting in person

Stephanie Turnham, for the responding party, Silvia
    Valdman

Heard and released orally: August 13, 2018

By the Court:

[1]

This is a motion to review the order of Justice Fairburn dismissing the
    moving partys request for an extension of time to file a notice of appeal.

[2]

We agree with the reasons of Justice Fairburn and see no merit in this
    motion. She identified and applied the applicable legal test for an extension
    of time and her assessment of the elements of that test in the factual context
    of this case attracts deference on review.

[3]

The moving party, an experienced litigant, failed to provide an adequate
    explanation for his delay in filing the Notice of Appeal.

[4]

We also agree that the appeal lacks merit. The order refusing the moving
    partys request that he represent the estate of Walter Osborn was, as Justice
    Fairburn pointed out, interlocutory in nature and no appeal lies to this court
    from that order.

[5]

The Superior Court judge gave comprehensive reasons refusing the moving
    partys request to amend the statement of claim. Dismissal of the claim in the
    prior action resulted from the moving partys failure to post security for
    costs and the proposed amendment failed to identify any legal basis for a claim
    against the moving partys solicitor on account of that dismissal. It is not
    open to the appellant to challenge the underlying orders related to security
    for costs at this point.

[6]

Finally, we agree that the justice of the case does not favour granting
    an extension given the moving partys long history of failure to comply with
    costs orders combined with the lack of merit in the proposed appeal.

[7]

Accordingly, the motion is dismissed with costs to the respondent fixed
    at $1,545.11, inclusive of disbursements and applicable taxes.

Released: August 15, 2018

Robert J. Sharpe J.A.

R.G. Juriansz J.A.

L.B. Roberts J.A.


